Per Curiam:

The title and body of the petition show that the action is brought by an association of individuals as an entity, the character of which is fully described, but in their own names, so that capacity to sue appears. The petition does not disclose a, joint ownership or tenancy in common of the property with the defendants. It shows ownership by the association, of which the defendants are no longer members. The allegations respecting ownership by the associated plaintiffs are plain enough. Since the facts are stated it is not necessary to name the kind of ownership by calling it either general or special. If the so-called disjunctive. allegation confused the matter, then the amendment ought to have been allowed. The petition *207shows that the defendants withdrew from the association but wrongfully keep its property, hence a formal allegation of demand is not essential. The allegations of value in the petition control in this proceeding. If, as the petition alleges, the defendants are not members of the order they have no standing to invoke its laws, but if they have there is nothing in the laws pleaded to prevent the civil courts from settling the title to this property.
The demurrer to the petition was rightfully overruled and the objection to the introduction of testimony was wrongfully sustained. The judgment is reversed and the cause is remanded.